DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment after final filed on March 16th, 2021 has been acknowledged and has been entered.  By this amendment, claim 1 has been amended and claims 12-18 and 20-26 have been cancelled.  Accordingly, claims 1-11, 19, and 27 are pending in the present application in which claims 1 and 27 are in independent form.  Applicant’s amendment to independent claim 1 had obviated the 112(b) issue indicated in the previous office action.  Applicant’s cancellation of claims 20-26 rendered the 103 rejections in the previous office action moot.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
In independent claim 1, line 6, please replace “a first metal interconnect level” with --providing a first metal interconnect level--.
In independent claim 27, line 11, please replace “SiN or SiC” with --silicon nitride (SiN) or silicon carbide (SiC)--.
Allowable Subject Matter
Claims 1-11, 19, and 27 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on March 16th, 2021 (see Applicant’s remarks on page 5, lines 2-17), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record does not teach or fairly suggest, amongst other elements, “a first metal interconnect level, at least one second metal interconnect level over the first metal interconnect level, and a third metal interconnect level over at least one second metal interconnect level, the third metal interconnect level including the top metal feature” in conjunction with “depositing a crack suppressing dielectric structure on the top metal feature” and “depositing at least one dielectric passivation overcoat (PO) layer at least a top of the top metal feature”, as recited in independent claim 1, and “forming two or more intermediate metal interconnect levels over the lower metal interconnect level, forming a metal interconnect layer of a top metal interconnect level over the one or more intermediate metal interconnect levels” in conjunction with “depositing a crack suppressing dielectric structure on the metal interconnect layer” and “depositing at least one dielectric passivation overcoat (PO) layer on the crack suppressing dielectric structure such that the crack suppressing dielectric structure touches both the PO layer and the top capacitor plate”, as recited in independent claim 27.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892